                      Case 2:20-cv-00649-JCM-DJA Document 13 Filed 04/24/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    KUSH, INC.,                                            Case No. 2:20-CV-649 JCM (DJA)
                 8                                           Plaintiff(s),                      ORDER
                 9          v.
               10     FRANK VAN VRANKEN,
               11                                          Defendant(s).
               12
               13           Presently before the court is Kush, Inc.’s (“plaintiff”) emergency motion to extend time.
               14     (ECF No. 12).
               15           Local Rule 7-4, which governs emergency motions in this court, provides as follows:
               16
                                      (a) Written requests for judicial assistance in resolving an
               17                     emergency dispute must be titled “Emergency Motion” and be
                                      accompanied by a declaration setting forth:
               18
                                      (1) The nature of the emergency;
               19
                                      (2) The office addresses and telephone numbers of movant and all
               20                     affected parties; and

               21                     (3) A statement of movant certifying that, after participation in the
                                      meet-and confer process to resolve the dispute, the movant has
               22                     been unable to resolve the matter without court action. The
                                      statement also must state when and how the other affected people
               23                     or entities were notified of the motion or, if not notified, why it
                                      was not practicable to do so. If the nature of the emergency
               24                     precludes a meet and confer, the statement must include a detailed
                                      description of the emergency, so the court can evaluate whether a
               25                     meet and confer truly was precluded.

               26                     (b) Emergency motions should be rare. A party or attorney’s
                                      failure to effectively manage deadlines, discovery, trial, or any
               27                     other aspect of litigation does not constitute an emergency. This
                                      rule’s provisions are not intended for requests for procedural relief,
               28                     e.g., a motion to extend time to file a brief or for enlargement of
                                      page limits.

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00649-JCM-DJA Document 13 Filed 04/24/20 Page 2 of 2



                1
                2                    (c) The court may determine whether any matter submitted as an
                                     “emergency” is, in fact, an emergency. Failure to comply with the
                3                    requirements for submitting an emergency motion may result in
                                     denial of the motion.
                4
                                     (d) Concurrent with the emergency motion, or promptly after it is
                5                    filed, the moving party must advise the courtroom administrators
                                     for the assigned district judge and magistrate judge that the motion
                6                    was filed.
                7
                             Plaintiff summarily argues that Frank Van Vranken, Jr.’s (“defendant”) removal of this
                8
                      action “was designed to needlessly force this [p]laintiff to unnecessarily expend resources
                9
                      litigating federal argument in a federal court, even before federal jurisdiction is determined.”
              10
                      (ECF No. 12 at 2).      Plaintiff proposes that “[t]his inefficiency is easily rectified, with no
              11
                      prejudice to either party, by extending the time for the filing of a [r]esponse to [m]otion to
              12
                      [d]ismiss until 14 days after entry of an order denying remand.” Id.
              13
                             Conspicuously absent from plaintiff’s motion is any reference to LR 7-4, let alone the
              14
                      declaration required by LR 7-4(a). See generally id. Moreover, LR 7-4(b) specifically provides
              15
                      that “[t]his rule’s provisions are not intended for requests for procedural relief, e.g., a motion to
              16
                      extend time to file a brief or for enlargement of page limits.”
              17
                             Accordingly,
              18
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s emergency
              19
                      motion to extend time (ECF No. 12) be, and the same hereby is, STRICKEN.
              20
                             DATED April 24, 2020.
              21
                                                                    __________________________________________
              22                                                    UNITED STATES DISTRICT JUDGE
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
